 Case 2:14-cv-03471-FMO-AS Document 156 Filed 07/18/19 Page 1 of 6 Page ID #:3679




1    ZIMMERMAN REED, LLP
     CHRISTOPHER P. RIDOUT (SBN: 143931)
2      E-mail: christopher.ridout@zimmreed.com
     HANNAH B. FERNANDEZ (SBN: 294155)
3      E-mail: hannah.fernandez@zimmreed.com
     2381 Rosecrans Ave., Suite 328
4    Manhattan Beach, California 90245
     (877) 500-8780 - Telephone
5    (877) 500-8781 - Facsimile
6    MAHONEY LAW GROUP, APC
     KEVIN MAHONEY (SBN: 235367)
7      E-mail: kmahoney@mahoney-law.net
     ALINA B. MAZEIKA (303840)
8      E-mail: amazeika@mahoney-law.net
     249 E. Ocean Boulevard, Suite 814
9    Long Beach, California 90802
     (562) 590-5550 - Telephone
10   (562) 590-8400 - Facsimile
11   Attorneys for Plaintiff
12                              UNITED STATES DISTRICT COURT
13                             CENTRAL DISTRICT OF CALIFORNIA
14   SHONNTEY MOODIE, individually and on Case No.: CV 14-3471 FMO (ASx)
15   behalf of all others similarly situated, Assigned to Hon. Fernando M. Olguin
16                 Plaintiff,
                                              DECLARATION OF
17          v.                                CHRISTOPHER P. RIDOUT IN
                                              SUPPORT OF PLAINTIFF’S
18   MAXIM HEALTHCARE SERVICES,               UNOPPOSED MOTION FOR FINAL
                                              APPROVAL OF CLASS
19   INC., a Maryland Corporation, E-         SETTLEMENT AND
     VERIFILE.COM, INC., a Georgia            CERTIFICATION OF SETTLEMENT
20   Corporation,                             CLASS
21                Defendants.                    Date:             August 22, 2019
22                                               Time:             10:00 AM
                                                 Courtroom:        6D
23
                                                 Date Action Filed: May 5, 2014
24                                               FAC Filed:         July 9, 2014
                                                 SAC Filed:         September 12, 2014
25                                               TAC Filed:         May 8, 2017
26
27
28
     DECLARATION OF CHRISTOPHER P. RIDOUT IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
     FOR FINAL APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS  1
 Case 2:14-cv-03471-FMO-AS Document 156 Filed 07/18/19 Page 2 of 6 Page ID #:3680




1          I, Christopher P. Ridout, hereby declare as follows:
2          1.     I am an attorney at law duly licensed to practice law before this Court and
3    am one of the counsel of record representing Plaintiff in this matter bearing Case No.
4    CV 14-3471 FMO (ASx). I submit this declaration in support of Plaintiff’s Unopposed
5    Motion for Final Approval of Class Settlement and Certification of Settlement Class. I
6    have personal knowledge of the facts set forth herein and if called as a witness, I could
7    and would testify competently thereto.
8          2.     I am a partner of the law firm Zimmerman Reed LLP. The firm specializes
9    in complex civil and class action litigation and has been appointed as lead counsel in
10   multiple class action and multidistrict litigations in federal courts.
11         3.     I have over 29 years of experience practicing law in California. I am a
12   graduate of Harvard University and the University of the Pacific, McGeorge School of
13   Law. I have been a member in good standing of the State Bar of California since 1989.
14   I am also admitted to practice law before the following Courts: United States District
15   Court for the Southern, Central, and Northern Districts of California; and the United
16   States Court of Appeals for the Ninth Circuit.
17         4.     I have never faced any disciplinary action or received any sanction from a
18   state bar association for misconduct or an ethical violation.
19         5.     My firm served as counsel for Plaintiff Ronald Kroenig from late 2013—
20   when Ronald Kroenig contacted our law firm about his claims against Maxim—until
21   his passing in 2017.
22         6.     We, in conjunction with co-counsel, Mahoney Law Group, APC, began
23   our investigation of the claims shortly after being contacted by Mr. Kroenig. The
24   Kroenig lawsuit was filed on May 5, 2014 in the Central District of California alleging
25   violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681b(b)(2)(A) and
26   15 U.S.C. § 1681n(a) as against Maxim Healthcare Services Inc. (“Maxim” or
27   “Defendant”). Plaintiff further sought declaratory relief to compel Maxim to comply
28   with the FCRA.
     DECLARATION OF CHRISTOPHER P. RIDOUT IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
     FOR FINAL APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS  2
 Case 2:14-cv-03471-FMO-AS Document 156 Filed 07/18/19 Page 3 of 6 Page ID #:3681




1          7.     Mr. Kroenig passed away unexpectedly in 2017. Class Counsel informed
2    Maxim’s counsel and thereafter endeavored to obtain a suitable named plaintiff with
3    standing and interest to represent the interests of the putative class, enabling the
4    recently agreed upon settlement to proceed. Shonntey Moodie retained Class Counsel
5    and agreed to act as named plaintiff and putative class representative.
6          8.     I have been actively involved in this litigation since its inception. My
7    involvement in this matter has included, but has not been limited to, the following tasks:
8                 a. Conducting an extensive pre-suit and continuing investigation into the
9                    claims contained in the operative complaint, and reviewing numerous
10                   documents relating to Maxim;
11                b. Strategizing case theories with co-counsel;
12                c. Meeting and conferring with co-counsel on an ongoing basis;
13                d. Meeting and conferring with opposing counsel on an ongoing basis;
14                e. Discussing case matters with the former named plaintiff Ronald
15                   Kroenig (since deceased);
16                f. Participating in the drafting and reviewing of numerous pleadings and
17                   settlement documents as well as performing requisite legal research;
18                g. Participating in the drafting and review of Requests for Admission,
19                   Special Interrogatories and Requests for Production of Documents;
20                h. Preparing for and participating in numerous in-person and telephonic
21                   meet-and-confers regarding discovery responses;
22                i. Preparing for and participating in an in-person mediation session
23                   before the Honorable Peter D. Lichtman (Ret.);
24                j. Participating in and handling settlement negotiations both at JAMS and
25                   thereafter with Defendant and Defendant’s counsel; and
26                k. Reviewing Defendant’s voluminous documentation regarding the
27                   nature of documents generated in connection with Defendant’s
28                   employment practices.
     DECLARATION OF CHRISTOPHER P. RIDOUT IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
     FOR FINAL APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS  3
 Case 2:14-cv-03471-FMO-AS Document 156 Filed 07/18/19 Page 4 of 6 Page ID #:3682




1          9.    Only after completing each of the foregoing tasks, was the Settlement
2    reached in this matter finalized. Moreover, as is demonstrated by the numerous meet-
3    and-confers regarding pre and post mediation discovery issues, as well as the numerous
4    settlement discussions that took place in-person and telephonically, this Settlement was
5    the result of arms-length negotiation. Notably, the Parties did not discuss or negotiate
6    Class Counsel’s attorneys’ fees and costs until after agreement on the material terms of
7    settlement, including the monetary fund for the Settlement Class that had been reached.
8          10.   The requested Service Award has been reduced from the $7,500 maximum
9    the Parties agreed to in the Settlement (see Dkt. 144-1 ¶ 81) in accordance with the
10   Court’s tentative finding in its Order Granting Preliminary Approval (Dkt. 145) that
11   $5,000 was appropriate based on the timing of Plaintiff’s entrance into the Action.
12   Counsel for the Parties revised the Notice Forms associated with the Settlement and
13   approved by the Court to reflect this reduced amount prior to distribution of Notice to
14   Class Members by the Settlement Administrator.
15         11.   The Settlement creates a $1,200,000 cash common fund. After deduction
16   of Notice and Administration Costs ($105,000) and, in the event the Court awards the
17   full amount requests for attorneys’ fees and costs ($300,000) and Service Award
18   ($5,000), there will be $790,000 remaining in the Settlement Fund for distribution
19   among Class Members.
20         12.   In negotiating the Settlement, the Parties assumed, consistent with recent
21   FCRA class actions, a 20% claim submission rate. With 121,124 Class Members, each
22   redeeming Class Member would have received a check in the amount of $32.61.
23         13.   Since the Preliminary Approval Order, the Parties worked alongside the
24   Settlement Administrator JND Legal Administration (“JND”) to ensure the Notice
25   Program and Claims process went smoothly for Class Members. Class Counsel audited
26   the website to ensure it was correct and user-friendly, reviewed the weekly reports
27   from, and conferred with, JND about the progress of the Claims process, and responded
28   to inquiries from Class Members who called Class Counsel’s office.
     DECLARATION OF CHRISTOPHER P. RIDOUT IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
     FOR FINAL APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS  4
 Case 2:14-cv-03471-FMO-AS Document 156 Filed 07/18/19 Page 5 of 6 Page ID #:3683




1          14.    As described in detail in the Declaration of Jennifer M. Keough Regarding
2    Settlement Administration (“Keough Decl.”), a true and correct copy of which is
3    attached hereto as Exhibit 1, after review of the data provided by Maxim’s counsel and
4    removal of duplicate records, the number of Class Members who were sent Notice is
5    121,024. See Keough Decl. ¶ 6-7.
6          15.    As described in detail in the Keough Decl., 24,037 valid and timely Claim
7    Forms were submitted. With 24,037 Claims submitted from 121,024 Notices sent to
8    Class Members, the rate of Claim submission is 19.9%.
9          16.    Assuming that, as stated above in Paragraph 11, the Net Settlement Fund
10   contains $790,000, each Settlement Class Member will receive one share of the Net
11   Settlement Fund, equal to $32.87. See Agreement, Dkt. 144-1 ¶ 76.
12         17.    As Class Counsel, we, as well as our co-counsel will continue to respond
13   to inquiries from Class Members, oversee the Settlement through final approval and, if
14   successful, of distribution of the Net Settlement Fund, oversee the Claims
15   administration process, including addressing any Claim review issues, and handle any
16   appeals.
17         18.    As detailed in my declarations and accompanying exhibits filed in support
18   of Plaintiff’s Renewed Motion for Preliminary Approval of Class Action Settlement
19   (Dkt. 136) and Unopposed Motion for An Award of Class Representative Incentive
20   Payment and Attorneys’ Fees and Costs (Dkt. 149), I and my firm have extensive
21   experience litigating consumer class action lawsuits. Based on my experience, I believe
22   this Settlement to be fair and in the best interests of the Class.
23         19.    Attached hereto as Exhibit 2 is a true and correct copy of the long form
24   Notice in this Settlement. The long form Notice is available on the Settlement Website
25   at http://www.maximhealthcaresettlement.com/documents.
26
27
28
     DECLARATION OF CHRISTOPHER P. RIDOUT IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
     FOR FINAL APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS  5
 Case 2:14-cv-03471-FMO-AS Document 156 Filed 07/18/19 Page 6 of 6 Page ID #:3684




1          I declare under penalty of perjury that the foregoing is true and correct. Executed
2    this 18th day of July 2019 at Manhattan Beach, California.
3
4                                                   /s/ Christopher P. Ridout
5                                                    Christopher P. Ridout

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DECLARATION OF CHRISTOPHER P. RIDOUT IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
     FOR FINAL APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS  6
